DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 2/12/2021, wherein:
Claims 1, 7, and 13 have been amended;
Claims 2-6, 8-12, and 14-18 remain as previously presented; and
Claims 1-18 are currently pending and have been examined.

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities: the limitation “involved in the motor vehicle” in line 7 of claim 1, lines 7-8 of claim 7, and lines 8-9 of claim 13, is believed to be “involved in the motor vehicle accident”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method, Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, including insurance.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 – 2019 PEG pg. 53
Claims 1-18 are directed to the statutory category of a process.  

Step 2A, Prong 1 – 2019 PEG pg. 54
For independent claims 1, 7, and 13, the claims recite an abstract idea of: automatically determining injury treatment relation to a motor vehicle accident.  The steps of claim 1 for: obtaining a plurality of images of a damaged motor vehicle involved in a motor vehicle accident, occupant data specifying occupant demographic information, and injury data specifying occupant injuries; determining a delta velocity value for the damaged motor vehicle involved in the motor vehicle by applying a model to the set of images of the damaged motor vehicle involved in the motor vehicle accident, the occupant data and the injury data; determining an injury severity score by applying a model to the delta velocity value for the damaged motor vehicle involved in the motor vehicle accident and at least one of occupant data for an occupant of the damaged motor vehicle or motor vehicle data associated with the damaged motor vehicle; identifying a first set of one or more condition indications based on a correlation of the injury severity score with a stored mapping of condition indications to injury severity scores; determining when one or more of the first set of condition indications correspond to one or more of a second set of condition indications in injury data for an electronic insurance claim associated with the motor vehicle accident; and automatically adjudicating the electronic insurance claim based on a likelihood value generated based on the determination, the likelihood value indicative of whether a reported injury of the occupant resulted from the motor vehicle accident, when considered collectively as an ordered combination recites the oral abstract idea of automatically determining injury treatment relation to a motor vehicle accident.  The steps of independent claims 7 and 13 are similar to claim 1, and when considered collectively as an ordered combination recites the oral abstract idea of automatically determining injury treatment relation to a motor vehicle accident 
Independent claims 1, 7, and 13, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite fundamental economic principles or practices including insurance.  The steps of obtaining a plurality of images, occupant data, and injury data; determining a delta velocity value; determining an injury severity score; identifying a first set of one or more condition indications; determining when one or more of the first set of condition indications correspond to one or more of a second set of condition indications; and automatically adjudicating the electronic insurance claim, are fundamental economic principles or practices including insurance.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of certain methods of organizing human activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “an insurance claim analysis device, a damaged motor vehicle, a first machine learning model, a second machine learning model, an external source, memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programming instructions, a non-transitory machine readable medium having stored thereon instructions...comprising executable code that, when executed by one or more processors causes the processors to”, and nothing in the claims precludes the steps from being performed as a method of organizing human activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 2-6, 8-12, and 14-18 recite similar limitations as claims 1, 7, and 13; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-6, 8-12, and 14-18, the additional limitations of: wherein the condition indications comprise International Statistical Classification of Diseases and Related Health Problems (ICD) codes and the injury severity score comprises an Abbreviated Injury Scale (AIS) score; applying one or more models to automatically generate the injury severity score or automatically analyze obtained images of the damaged motor vehicle to generate the delta velocity value; outputting the likelihood value; and receiving a selection regarding whether the reported injury should be considered in the adjudication of the insurance claim; wherein the vehicle data comprises one or more of a type of the motor vehicle, an age of the motor vehicle, a size of the motor vehicle, a weight of the motor vehicle, an area of impact on the motor vehicle, a damage extent, one or more crush measurements, or whether the motor vehicle was drivable subsequent to the motor vehicle accident; wherein the occupant data comprises one or more of demographic data regarding the occupant comprising one or more of an occupant age, weight, height, or gender, where the occupant was sitting in the motor vehicle, a point of impact on the motor vehicle, or whether an airbag deployed as a result of the motor vehicle accident, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe the intermediate steps of the underlying process for calculating the injury severity score and determining the injury treatment relation.
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “an insurance claim analysis device, machine learning models, a graphical user interface (GUI), processors, and the non-transitory machine readable medium”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 7, and 13 only recite the additional elements of “an insurance claim analysis device, a damaged motor vehicle, a first machine learning model, a second machine learning model, an external source, memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programming instructions, a non-transitory machine readable medium having stored thereon instructions...comprising executable code that, when executed by one or more processors causes the processors to”.  A plain reading of Figures 1, 2, and 5, and associated descriptions in at least paras. 0014-0019 of the specification stating “the insurance claim analysis device 12 in this example includes processor(s) 22, a memory 24, and/or a communication interface 26, which are coupled together by a bus 28 or other communication link…The processor(s) 22 may include one or more CPUs or general purpose processors with one or more processing cores…random access memory (RAM), read only memory (ROM), hard disk, solid state drives, flash memory, or other computer readable medium which is read from and written to by a magnetic, optical, or other reading and writing system that is coupled to the processor(s) 22, can be used for the memory 24…the memory 24 includes an injury relation module to apply a first machine learning and a second machine learning model” reveals that generic processors may be used to execute the claimed steps.  The additional elements of “an insurance claim analysis device, a damaged motor vehicle, a first machine learning model, a second machine learning model, an external source, memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programming instructions, a non-transitory machine readable medium having stored thereon instructions...comprising executable code that, when executed by one or more processors causes the processors to” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 7, and 13 are directed to an abstract idea. 
In dependent claims 2-6, 8-12, and 14-18, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B – 2019 PEG pg. 56
Independent claims 1, 7, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an insurance claim analysis device, a damaged motor vehicle, a first machine learning model, a second machine learning model, an external source, memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programming instructions, a non-transitory machine readable medium having stored thereon instructions...comprising executable code that, when executed by one or more processors causes the processors to” to perform the steps of: obtaining a plurality of images of a damaged motor vehicle involved in a motor vehicle accident, occupant data specifying occupant demographic information, and injury data specifying occupant injuries; determining a delta velocity value for the damaged motor vehicle involved in the motor vehicle by applying a model to the set of images of the damaged motor vehicle involved in the motor vehicle accident, the occupant data and the injury data; determining an injury severity score by applying a model to the delta velocity value for the damaged motor vehicle involved in the motor vehicle accident and at least one of occupant data for an occupant of the damaged motor vehicle or motor vehicle data associated with the damaged motor vehicle; identifying a first set of one or more condition indications based on a correlation of the injury severity score with a stored mapping of condition indications to injury severity scores; determining when one or more of the first set of condition indications correspond to one or more of a second set of condition indications in injury data for an electronic insurance claim associated with the motor vehicle accident; and automatically adjudicating the electronic insurance claim based on a likelihood value generated based on the determination, the likelihood value indicative of whether a reported injury of the occupant resulted from the motor vehicle accident, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the displaying step fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). Therefore, independent claims 1 and 12 are not patent eligible.  
In addition, the dependent claims 2-6, 8-12, and 14-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 9, 11-13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0200123 to Burge et al. (hereinafter referred to as Burge), in view of US 2007/0288135 to Kidd et al. (hereinafter Kidd); and further in view of US 10,106,156 to Nave et al. (hereinafter referred to as Nave)

In regards to claim 1, Burge discloses a method for automatically determining injury treatment (method for analyzing injuries for insurance claims including receiving impact data from a claims center, running an occupant simulation, and generating a simulation output, para. 0011, Figs. 1-4) relation to a motor vehicle accident (fig. 1C shows an overview of the Injury Analysis System which enables remote analysis of the injury potential of an automobile crash, para. 0039, figs. 1c, and 2), the method comprising: obtaining, by an insurance claim analysis device (claims data 30 is sent to Crash Analysis System 85, paras. 0042-0043, figs. 1a, 1b, and 1c), a plurality of images of a damaged motor vehicle involved in a motor vehicle accident (claims data 30 shown in Fig. 1b includes body damage photos 32 of the vehicle, para. 0041, figs. 1a and 1b), occupant data specifying occupant demographic information (claims data 30 includes a Claimant Statement 40 including how the claimant was injured and their medical treatment history, paras. 0041 and 0042, figs. 1b; Claimant Specification Form 1005 includes gender 1010, height 1015, Weight 1020 and Age 1025), and injury data specifying occupant injuries (Claims Data 30 includes medical records 38 of the claimant that are relevant to the crash and other data 42 including results of independent medical examination, para. 0041); determining, by the insurance claim analysis device (Data Analysis Results 1880 includes injury potential measures 1885, fig. 18), a delta velocity value for the damaged motor vehicle involved in the motor vehicle (for examination purposes this is interpreted as “motor vehicle accident”) (Impact Analysis System 130 selects and executes an impact analysis system that assists with calculation of Delta V, peak g and delta t from body damage information, para. 0058, figs. 22 and 23) by applying a first model to the set of images of the damaged motor vehicle involved in the motor vehicle accident (impact analysis system 130 includes crush analysis process 2270 for converting crush data obtained from vehicle photographs into simulation input data and includes Dent Analysis Process 2275 for converting dent data obtained from vehicle photographs into simulation input data, paras. 0058-0060, figs. 22-24); determining, by the insurance claim analysis device (fig. 18 shows an application within the Crash Analysis System 85 in the form of an expert system which automatically generates Data Analysis Results 1880, para. 0056, fig. 18), an injury severity score by applying a second machine learning model (Data Analysis Results 1880 may be generated by Case Based Reasoning System 1850 which utilizes Cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855, and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, para. 0057, fig. 18) to the delta velocity value (Case Input Database 760 captures and manages the data that is input into the Impact Analysis System 130 and the Occupant Simulation System 140, para. 0046, figs. 7 and 15; Fig. 15 includes Delta V 1525 as input data, fig. 15) for the damaged motor vehicle involved in the motor vehicle accident (Impact Analysis System 130 selects and executes an impact analysis system that assists with calculation of Delta V, peak g and delta t from body damage information, para. 0058, fig. 22) and at least one of occupant data for an occupant of the damaged motor vehicle or motor vehicle data associated with the damaged motor vehicle (Case Based Reasoning System 1850 which utilizes Cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855. Cases 1860 may include Cadaver Biomechanics Studies 1862, Animal Biomechanics Studies 1864, Human Biomechanics Studies 1866, Historical Accident Cases 1868, Vehicle Crash Testing 1870, Impact and Acceleration Testing 1872 and Human Activity Testing 1874), wherein the second machine learning model is trained using data obtained from an external source (Case Based Reasoning System 1850 which utilizes Cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855. Cases 1860 may include Cadaver Biomechanics Studies 1862, Animal Biomechanics Studies 1864, Human Biomechanics Studies 1866, Historical Accident Cases 1868, Vehicle Crash Testing 1870, Impact and Acceleration Testing 1872 and Human Activity Testing 1874);identifying, by the insurance claim analysis device (Injury Analysis System enables an Investigator 70 to obtain an analysis of the injuries claimed in a crash by transferring Claims Data 30 to a remote Crash Analysis Center 80, para. 0042, figs. 1-30), a first set of one or more condition indications based on a correlation of the injury severity score with a stored mapping of condition indications to injury severity scores (Data management system 120 provides simulation data 142 to the Occupant Simulation System 140, which performs simulation runs and returns Simulation Output 145 to the Data Management System 120, paras. 0043-0045, figs. figs. 1-30); determining by the insurance claim analysis device (fig. 18 shows an application within the Crash Analysis System 85 in the form of an expert system which automatically generates Data Analysis Results 1880, para. 0056, fig. 18), when one or more of the first set of condition indications (Data Analysis Results 1880 based on rules 1815 Established by experts in Expert Knowledge Domains 1820 including Human Injury Tolerance 1830, Cadaver Injury Tolerance 1835, and Biomechanics of Human Injury 1840, para. 0056, figs. 1-30; Data Analysis results 1880 includes Injury Potential Measures 1885, fig. 18) correspond to one or more of a second set of condition indications in injury data (Data Analysis results 1880 may also be generated by a Case Based Reasoning System 1850 which utilizes cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855 with cases 1860 including Cadaver Biomechanics Studies 1862, Animal Biomechanics Studies 1864, Human Biomechanics studies 1866, Historical Accident cases 1868, Vehicle crash testing 1870, Impact and Acceleration Testing 1872 and Human Activity Testing 1874, fig. 18) for an electronic insurance claim associated with the motor vehicle accident (Case output database stores and manages results of simulation runs and calculation performed by the Injury Tolerance Database 775 for storing parameter and formulas that correlate Simulation Output 145 to injury potential and Comparison Case Database 780 for storing simulations that can be used as a reference for injury potential, and an Injury Analysis Process 790 for analyzing the injury potential for a given simulation run, para. 0046, figs. 1-30); and automatically adjudicating (execute claims handling decision 327, fig. 3), by the insurance claim analysis device (Injury Analysis System enables claims data generated from a vehicle crash to be remotely analyzed for the injury potential of the automobile crash, para. 0039, figs. 1-30), the electronic insurance claim based on a likelihood value generated based on the determination (method for analyzing injuries for insurance claims includes receiving impact data from a claims center, running an occupant simulation, and generating a simulation output, para. 0011, figs. 1-30), the likelihood value indicative of whether a reported injury of the occupant resulted from the motor vehicle accident (inference engine 1810 may utilize any rules based logic scheme to generate Data Analysis Results 1880 from Rules 1815 and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, paras. 0057 and 0058, figs. 1-30).  However, Burge fails to disclose determining a delta velocity value by applying a first machine learning model to the set of images, the occupant data and the injury data.
Kidd, in the related field of using photogrammetric techniques to determine damage to a vehicle involved in a collision, teaches determining a delta velocity value (at block 565 a final PDOF estimate and change in velocity (DV) are finalized for each vehicle by using the initial estimates for crush damage and PDOF to estimate the impact severity, para. 0130, fig. 16) by applying a model to the set of images (crush profile information is obtained using photographs of the vehicle via a photogrammetric analysis and once the crush damage profile has been determined the impact severity may be developed by calculating the change in velocity of the vehicle from the energy required to deform the vehicle, paras. 0126 and 0127, figs. 15 and 16), the occupant data (at block 535 input about the accident is evaluated from police reports, accident reports, EDR data, and other such means, para. 0128, fig. 16) and the injury data (in addition to analyzing crush pattern information, accident information from similarly situated accidents may be compared to injury information from a claim for the present accident, para. 0132).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Burge with the system of Kidd to provide determining a delta velocity value by applying a first machine learning model to the set of images, the occupant data and the injury data.  The motivation for doing so would have been to use the estimated change in velocity in considering whether claim information such as personal injury is consistent with PDOF and change in velocity (Kidd, para. 0130).  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  However, the combination of Burge and Kidd fails to teach determining a value by applying a first machine learning model.   
Nave, in the related field of virtual reconstruction of a vehicle collision to indicate a severity of injury, teaches determining a value by applying a first machine learning model (AM server may be executing one or more machine learning algorithms to improve the accuracy of the generating scenario models, col. 12, lines 12-31) to the set of images (machine learning techniques may be used to extract data about the vehicle from image data, col. 37, lines 29-40).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McClellan with the system of Nave to provide determining a value by applying a first machine learning model.  The motivation for doing so would have been to use machine learning to generate a model of the crash based upon the sensor data and the known vehicular accident scenarios (Nave, col. 16, lines 26-43).  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to use machine learning to generate a model of the crash based upon the sensor data and the known vehicular accident scenarios (Nave, col. 16, lines 26-43).

In regards to claim 3, modified Burge discloses the method of claim 1, and discloses a method further comprising applying, by the insurance claim analysis device, one or more machine learning models (Data Analysis Results 1880 may be generated by Case Based Reasoning System 1850 which utilizes Cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855, and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, para. 0057, fig. 18) to automatically generate the injury severity score (inference engine 1810 may utilize any rules based logic scheme to generate Data Analysis Results 1880 from Rules 1815 and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, paras. 0057 and 0058, figs. 1-30) or automatically analyze obtained images of the damaged motor vehicle to generate the delta velocity value.  

In regards to claim 5, modified Burge discloses the method of claim 1, and further discloses wherein the vehicle data (claims data 30 shown in Fig. 1b includes body damage photos 32 of the vehicle, para. 0041, figs. 1a and 1b) comprises one or more of a type of the motor vehicle (vehicle specification form specifying the vehicle includes vehicle year 1110, vehicle make 1115, and Vehicle Model 1120, para. 0050, fig. 11a), an age of the motor vehicle, a size of the motor vehicle, a weight of the motor vehicle, an area of impact on the motor vehicle, a damage extent, one or more crush measurements (impact analysis system 130 includes crush analysis process 2270 for converting crush data obtained from vehicle photographs into simulation input data and includes Dent Analysis Process 2275 for converting dent data obtained from vehicle photographs into simulation input data, paras. 0058-0060, figs. 22-24), or whether the motor vehicle was drivable subsequent to the motor vehicle accident.

In regards to claim 6, modified Burge discloses the method of claim 1, and further discloses wherein the occupant data comprises one or more of demographic data regarding the occupant comprising one or more of an occupant age (claims data 30 includes a Claimant Statement 40 including how the claimant was injured and their medical treatment history, paras. 0041 and 0042, figs. 1b; Claimant Specification Form 1005 includes gender 1010, height 1015, Weight 1020 and Age 1025), weight, height, or gender, where the occupant was sitting in the motor vehicle, a point of impact on the motor vehicle, or whether an airbag deployed as a result of the motor vehicle accident.

In regards to claim 7, modified Burge discloses an insurance claim analysis device (fig. 1C shows an overview of the Injury Analysis System which enables remote analysis of the injury potential of an automobile crash, para. 0039, figs. 1c, and 2; claims data 30 is sent to Crash Analysis System 85, paras. 0042-0043, figs. 1a, 1b, and 1c), comprising memory (Data management system 120 includes a communication port 710, Memory 720 and Processor 730 for managing the operations of the Crash Analysis System 85, para. 0046, fig. 7) comprising programmed instructions stored thereon and one or more processors (Data management system 120 includes a communication port 710, Memory 720 and Processor 730 for managing the operations of the Crash Analysis System 85, para. 0046, fig. 7) configured to execute the stored programmed instructions (Data management system 120 includes a communication port 710, Memory 720 and Processor 730 for managing the operations of the Crash Analysis System 85, para. 0046, fig. 7)  to: obtain (claims data 30 is sent to Crash Analysis System 85, paras. 0042-0043, figs. 1a, 1b, and 1c) a plurality of images of a damaged motor vehicle involved in a motor vehicle accident (claims data 30 shown in Fig. 1b includes body damage photos 32 of the vehicle, para. 0041, figs. 1a and 1b) occupant data specifying occupant demographic information (claims data 30 includes a Claimant Statement 40 including how the claimant was injured and their medical treatment history, paras. 0041 and 0042, figs. 1b; Claimant Specification Form 1005 includes gender 1010, height 1015, Weight 1020 and Age 1025), and injury data specifying occupant injuries (Claims Data 30 includes medical records 38 of the claimant that are relevant to the crash and other data 42 including results of independent medical examination, para. 0041); determine (Data Analysis Results 1880 includes injury potential measures 1885, fig. 18) a delta velocity value for the damaged motor vehicle involved in the motor vehicle (for examination purposes this is interpreted as “motor vehicle accident”) (Impact Analysis System 130 selects and executes an impact analysis system that assists with calculation of Delta V, peak g and delta t from body damage information, para. 0058, figs. 22 and 23) by applying a first model to the set of images of the damaged motor vehicle involved in the motor vehicle accident (impact analysis system 130 includes crush analysis process 2270 for converting crush data obtained from vehicle photographs into simulation input data and includes Dent Analysis Process 2275 for converting dent data obtained from vehicle photographs into simulation input data, paras. 0058-0060, figs. 22-24; determine (fig. 18 shows an application within the Crash Analysis System 85 in the form of an expert system which automatically generates Data Analysis Results 1880, para. 0056, fig. 18) the injury severity score by applying a second machine learning model (Data Analysis Results 1880 may be generated by Case Based Reasoning System 1850 which utilizes Cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855, and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, para. 0057, fig. 18) to the obtained delta velocity value (Case Input Database 760 captures and manages the data that is input into the Impact Analysis System 130 and the Occupant Simulation System 140, para. 0046, figs. 7 and 15; Fig. 15 includes Delta V 1525 as input data, fig. 15) for the damaged motor vehicle involved in the motor vehicle accident (Impact Analysis System 130 selects and executes an impact analysis system that assists with calculation of Delta V, peak g and delta t from body damage information, para. 0058, fig. 22) and at least one of occupant data for an occupant of the damaged motor vehicle or motor vehicle data associated with the damaged motor vehicle (Case Based Reasoning System 1850 which utilizes Cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855. Cases 1860 may include Cadaver Biomechanics Studies 1862, Animal Biomechanics Studies 1864, Human Biomechanics Studies 1866, Historical Accident Cases 1868, Vehicle Crash Testing 1870, Impact and Acceleration Testing 1872 and Human Activity Testing 1874), wherein the second machine learning model is trained using data obtained from an external source (Case Based Reasoning System 1850 which utilizes Cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855. Cases 1860 may include Cadaver Biomechanics Studies 1862, Animal Biomechanics Studies 1864, Human Biomechanics Studies 1866, Historical Accident Cases 1868, Vehicle Crash Testing 1870, Impact and Acceleration Testing 1872 and Human Activity Testing 1874); identify (Injury Analysis System enables an Investigator 70 to obtain an analysis of the injuries claimed in a crash by transferring Claims Data 30 to a remote Crash Analysis Center 80, para. 0042, figs. 1-30), a first set of one or more condition indications based on a correlation of the injury severity score with a stored mapping of condition indications to injury severity scores (Data management system 120 provides simulation data 142 to the Occupant Simulation System 140, which performs simulation runs and returns Simulation Output 145 to the Data Management System 120, paras. 0043-0045, figs. figs. 1-30); determine (fig. 18 shows an application within the Crash Analysis System 85 in the form of an expert system which automatically generates Data Analysis Results 1880, para. 0056, fig. 18) when one or more of the first set of condition indications (Data Analysis Results 1880 based on rules 1815 Established by experts in Expert Knowledge Domains 1820 including Human Injury Tolerance 1830, Cadaver Injury Tolerance 1835, and Biomechanics of Human Injury 1840, para. 0056, figs. 1-30; Data Analysis results 1880 includes Injury Potential Measures 1885, fig. 18) correspond to one or more of a second set of condition indications in injury data (Data Analysis results 1880 may also be generated by a Case Based Reasoning System 1850 which utilizes cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855 with cases 1860 including Cadaver Biomechanics Studies 1862, Animal Biomechanics Studies 1864, Human Biomechanics studies 1866, Historical Accident cases 1868, Vehicle crash testing 1870, Impact and Acceleration Testing 1872 and Human Activity Testing 1874, fig. 18) for an electronic insurance claim associated with the motor vehicle accident (Case output database stores and manages results of simulation runs and calculation performed by the Injury Tolerance Database 775 for storing parameter and formulas that correlate Simulation Output 145 to injury potential and Comparison Case Database 780 for storing simulations that can be used as a reference for injury potential, and an Injury Analysis Process 790 for analyzing the injury potential for a given simulation run, para. 0046, figs. 1-30); and automatically adjudicate (execute claims handling decision 327, fig. 3; Injury Analysis System enables claims data generated from a vehicle crash to be remotely analyzed for the injury potential of the automobile crash, para. 0039, figs. 1-30), the electronic insurance claim based on a likelihood value generated based on the determination (method for analyzing injuries for insurance claims includes receiving impact data from a claims center, running an occupant simulation, and generating a simulation output, para. 0011, figs. 1-30), the likelihood value indicative of whether a reported injury of the occupant resulted from the motor vehicle accident (inference engine 1810 may utilize any rules based logic scheme to generate Data Analysis Results 1880 from Rules 1815 and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, paras. 0057 and 0058, figs. 1-30).  However, Burge fails to disclose determine a delta velocity value by applying a first machine learning model to the set of images, the occupant data and the injury data.
Kidd, in the related field of using photogrammetric techniques to determine damage to a vehicle involved in a collision, teaches determine a delta velocity value (at block 565 a final PDOF estimate and change in velocity (DV) are finalized for each vehicle by using the initial estimates for crush damage and PDOF to estimate the impact severity, para. 0130, fig. 16) by applying a model to the set of images (crush profile information is obtained using photographs of the vehicle via a photogrammetric analysis and once the crush damage profile has been determined the impact severity may be developed by calculating the change in velocity of the vehicle from the energy required to deform the vehicle, paras. 0126 and 0127, figs. 15 and 16), the occupant data (at block 535 input about the accident is evaluated from police reports, accident reports, EDR data, and other such means, para. 0128, fig. 16) and the injury data (in addition to analyzing crush pattern information, accident information from similarly situated accidents may be compared to injury information from a claim for the present accident, para. 0132).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Burge with the system of Kidd to provide to determine a delta velocity value by applying a first machine learning model to the set of images, the occupant data and the injury data.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to use the estimated change in velocity in considering whether claim information such as personal injury is consistent with PDOF and change in velocity (Kidd, para. 0130).  However, the combination of Burge and Kidd fails to teach determining a value by applying a first machine learning model.   
Nave, in the related field of virtual reconstruction of a vehicle collision to indicate a severity of injury, teaches determine a value by applying a first machine learning model (AM server may be executing one or more machine learning algorithms to improve the accuracy of the generating scenario models, col. 12, lines 12-31) to the set of images (machine learning techniques may be used to extract data about the vehicle from image data, col. 37, lines 29-40).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McClellan with the system of Nave to provide determine a value by applying a first machine learning model.  The motivation for doing so would have been to use machine learning to generate a model of the crash based upon the sensor data and the known vehicular accident scenarios (Nave, col. 16, lines 26-43).  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to use machine learning to generate a model of the crash based upon the sensor data and the known vehicular accident scenarios (Nave, col. 16, lines 26-43).

In regards to claim 9, modified Burge discloses the insurance claim analysis device of claim 7, and further discloses wherein the processors are further configured to execute the stored programmed instructions to apply one or more machine learning models (Data Analysis Results 1880 may be generated by Case Based Reasoning System 1850 which utilizes Cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855, and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, para. 0057, fig. 18) to automatically generate the injury severity score (inference engine 1810 may utilize any rules based logic scheme to generate Data Analysis Results 1880 from Rules 1815 and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, paras. 0057 and 0058, figs. 1-30) or automatically analyze obtained images of the damaged motor vehicle to generate the delta velocity value.  

In regards to claim 11, modified Burge discloses the insurance claim analysis device of claim 7, and further discloses wherein the vehicle data (claims data 30 shown in Fig. 1b includes body damage photos 32 of the vehicle, para. 0041, figs. 1a and 1b) comprises one or more of a type of the motor vehicle (vehicle specification form specifying the vehicle includes vehicle year 1110, vehicle make 1115, and Vehicle Model 1120, para. 0050, fig. 11a), an age of the motor vehicle, a size of the motor vehicle, a weight of the motor vehicle, an area of impact on the motor vehicle, a damage extent, one or more crush measurements (impact analysis system 130 includes crush analysis process 2270 for converting crush data obtained from vehicle photographs into simulation input data and includes Dent Analysis Process 2275 for converting dent data obtained from vehicle photographs into simulation input data, paras. 0058-0060, figs. 22-24), or whether the motor vehicle was drivable subsequent to the motor vehicle accident.

In regards to claim 12, modified Burge discloses the insurance claim analysis device of claim 7, and further discloses wherein the occupant data comprises one or more of demographic data regarding the occupant comprising one or more of an occupant age (claims data 30 includes a Claimant Statement 40 including how the claimant was injured and their medical treatment history, paras. 0041 and 0042, figs. 1b; Claimant Specification Form 1005 includes gender 1010, height 1015, Weight 1020 and Age 1025), weight, height, or gender, where the occupant was sitting in the motor vehicle, a point of impact on the motor vehicle, or whether an airbag deployed as a result of the motor vehicle accident.

In regards to claim 13, Burge discloses a non-transitory machine readable medium having stored thereon instructions (Data management system 120 includes a communication port 710, Memory 720 and Processor 730 for managing the operations of the Crash Analysis System 85, para. 0046, fig. 7) for automatically determining injury treatment relation to a motor vehicle accident (fig. 1C shows an overview of the Injury Analysis System which enables remote analysis of the injury potential of an automobile crash, para. 0039, figs. 1c, and 2; claims data 30 is sent to Crash Analysis System 85, paras. 0042-0043, figs. 1a, 1b, and 1c) comprising executable code that, when executed by one or more processors, causes the processors (Data management system 120 includes a communication port 710, Memory 720 and Processor 730 for managing the operations of the Crash Analysis System 85, para. 0046, fig. 7) to obtain (claims data 30 is sent to Crash Analysis System 85, paras. 0042-0043, figs. 1a, 1b, and 1c) a plurality of images of a damaged motor vehicle involved in a motor vehicle accident (claims data 30 shown in Fig. 1b includes body damage photos 32 of the vehicle, para. 0041, figs. 1a and 1b) occupant data specifying occupant demographic information (claims data 30 includes a Claimant Statement 40 including how the claimant was injured and their medical treatment history, paras. 0041 and 0042, figs. 1b; Claimant Specification Form 1005 includes gender 1010, height 1015, Weight 1020 and Age 1025), and injury data specifying occupant injuries (Claims Data 30 includes medical records 38 of the claimant that are relevant to the crash and other data 42 including results of independent medical examination, para. 0041); determine (Data Analysis Results 1880 includes injury potential measures 1885, fig. 18) a delta velocity value for the damaged motor vehicle involved in the motor vehicle (for examination purposes this is interpreted as “motor vehicle accident”) (Impact Analysis System 130 selects and executes an impact analysis system that assists with calculation of Delta V, peak g and delta t from body damage information, para. 0058, figs. 22 and 23) by applying a first model to the set of images of the damaged motor vehicle involved in the motor vehicle accident (impact analysis system 130 includes crush analysis process 2270 for converting crush data obtained from vehicle photographs into simulation input data and includes Dent Analysis Process 2275 for converting dent data obtained from vehicle photographs into simulation input data, paras. 0058-0060, figs. 22-24); determine (fig. 18 shows an application within the Crash Analysis System 85 in the form of an expert system which automatically generates Data Analysis Results 1880, para. 0056, fig. 18) the injury severity score by applying a second machine learning model (Data Analysis Results 1880 may be generated by Case Based Reasoning System 1850 which utilizes Cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855, and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, para. 0057, fig. 18) to the obtained delta velocity value (Case Input Database 760 captures and manages the data that is input into the Impact Analysis System 130 and the Occupant Simulation System 140, para. 0046, figs. 7 and 15; Fig. 15 includes Delta V 1525 as input data, fig. 15) for the damaged motor vehicle involved in the motor vehicle accident (Impact Analysis System 130 selects and executes an impact analysis system that assists with calculation of Delta V, peak g and delta t from body damage information, para. 0058, fig. 22) and at least one of occupant data for an occupant of the damaged motor vehicle or motor vehicle data associated with the damaged motor vehicle (Case Based Reasoning System 1850 which utilizes Cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855. Cases 1860 may include Cadaver Biomechanics Studies 1862, Animal Biomechanics Studies 1864, Human Biomechanics Studies 1866, Historical Accident Cases 1868, Vehicle Crash Testing 1870, Impact and Acceleration Testing 1872 and Human Activity Testing 1874), wherein the second machine learning model is trained using data obtained from an external source (Case Based Reasoning System 1850 which utilizes Cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855. Cases 1860 may include Cadaver Biomechanics Studies 1862, Animal Biomechanics Studies 1864, Human Biomechanics Studies 1866, Historical Accident Cases 1868, Vehicle Crash Testing 1870, Impact and Acceleration Testing 1872 and Human Activity Testing 1874); identify (Injury Analysis System enables an Investigator 70 to obtain an analysis of the injuries claimed in a crash by transferring Claims Data 30 to a remote Crash Analysis Center 80, para. 0042, figs. 1-30), a first set of one or more condition indications based on a correlation of the injury severity score with a stored mapping of condition indications to injury severity scores (Data management system 120 provides simulation data 142 to the Occupant Simulation System 140, which performs simulation runs and returns Simulation Output 145 to the Data Management System 120, paras. 0043-0045, figs. figs. 1-30); determine (fig. 18 shows an application within the Crash Analysis System 85 in the form of an expert system which automatically generates Data Analysis Results 1880, para. 0056, fig. 18) when one or more of the first set of condition indications (Data Analysis Results 1880 based on rules 1815 Established by experts in Expert Knowledge Domains 1820 including Human Injury Tolerance 1830, Cadaver Injury Tolerance 1835, and Biomechanics of Human Injury 1840, para. 0056, figs. 1-30; Data Analysis results 1880 includes Injury Potential Measures 1885, fig. 18) correspond to one or more of a second set of condition indications in injury data (Data Analysis results 1880 may also be generated by a Case Based Reasoning System 1850 which utilizes cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855 with cases 1860 including Cadaver Biomechanics Studies 1862, Animal Biomechanics Studies 1864, Human Biomechanics studies 1866, Historical Accident cases 1868, Vehicle crash testing 1870, Impact and Acceleration Testing 1872 and Human Activity Testing 1874, fig. 18) for an electronic insurance claim associated with the motor vehicle accident (Case output database stores and manages results of simulation runs and calculation performed by the Injury Tolerance Database 775 for storing parameter and formulas that correlate Simulation Output 145 to injury potential and Comparison Case Database 780 for storing simulations that can be used as a reference for injury potential, and an Injury Analysis Process 790 for analyzing the injury potential for a given simulation run, para. 0046, figs. 1-30); and automatically adjudicate (execute claims handling decision 327, fig. 3; Injury Analysis System enables claims data generated from a vehicle crash to be remotely analyzed for the injury potential of the automobile crash, para. 0039, figs. 1-30), the electronic insurance claim based on a likelihood value generated based on the determination (method for analyzing injuries for insurance claims includes receiving impact data from a claims center, running an occupant simulation, and generating a simulation output, para. 0011, figs. 1-30), the likelihood value indicative of whether a reported injury of the occupant resulted from the motor vehicle accident (inference engine 1810 may utilize any rules based logic scheme to generate Data Analysis Results 1880 from Rules 1815 and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, paras. 0057 and 0058, figs. 1-30).  However, Burge fails to disclose to determine a delta velocity value by applying a first machine learning model to the set of images, the occupant data and the injury data.
Kidd, in the related field of using photogrammetric techniques to determine damage to a vehicle involved in a collision, teaches determine a delta velocity value (at block 565 a final PDOF estimate and change in velocity (DV) are finalized for each vehicle by using the initial estimates for crush damage and PDOF to estimate the impact severity, para. 0130, fig. 16) by applying a model to the set of images (crush profile information is obtained using photographs of the vehicle via a photogrammetric analysis and once the crush damage profile has been determined the impact severity may be developed by calculating the change in velocity of the vehicle from the energy required to deform the vehicle, paras. 0126 and 0127, figs. 15 and 16), the occupant data (at block 535 input about the accident is evaluated from police reports, accident reports, EDR data, and other such means, para. 0128, fig. 16) and the injury data (in addition to analyzing crush pattern information, accident information from similarly situated accidents may be compared to injury information from a claim for the present accident, para. 0132).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Burge with the system of Kidd to provide to determine a delta velocity value by applying a first machine learning model to the set of images, the occupant data and the injury data.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to use the estimated change in velocity in considering whether claim information such as personal injury is consistent with PDOF and change in velocity (Kidd, para. 0130).  However, the combination of Burge and Kidd fails to teach determining a value by applying a first machine learning model.   
Nave, in the related field of virtual reconstruction of a vehicle collision to indicate a severity of injury, teaches determine a value by applying a first machine learning model (AM server may be executing one or more machine learning algorithms to improve the accuracy of the generating scenario models, col. 12, lines 12-31) to the set of images (machine learning techniques may be used to extract data about the vehicle from image data, col. 37, lines 29-40).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McClellan with the system of Nave to provide determine a value by applying a first machine learning model.  The motivation for doing so would have been to use machine learning to generate a model of the crash based upon the sensor data and the known vehicular accident scenarios (Nave, col. 16, lines 26-43).  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to use machine learning to generate a model of the crash based upon the sensor data and the known vehicular accident scenarios (Nave, col. 16, lines 26-43).

In regards to claim 15, modified Burge discloses the non-transitory machine readable medium of claim 13, and further discloses wherein the executable code, when executed by the processors, further causes the processors to apply one or more machine learning models (Data Analysis Results 1880 may be generated by Case Based Reasoning System 1850 which utilizes Cases 1860 as a knowledge base by linking attributes of a crash event to attributes of cases using a Case History Attribute Index 1855, and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, para. 0057, fig. 18) to automatically generate the injury severity score (inference engine 1810 may utilize any rules based logic scheme to generate Data Analysis Results 1880 from Rules 1815 and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, paras. 0057 and 0058, figs. 1-30) or automatically analyze obtained images of the damaged motor vehicle to generate the delta velocity value.

In regards to claim 17, modified Burge discloses the non-transitory machine readable medium of claim 13, and further discloses wherein the vehicle data comprises one or more of a type of the motor vehicle (vehicle specification form specifying the vehicle includes vehicle year 1110, vehicle make 1115, and Vehicle Model 1120, para. 0050, fig. 11a), an age of the motor vehicle, a size of the motor vehicle, a weight of the motor vehicle, an area of impact on the motor vehicle, a damage extent, one or more crush measurements (impact analysis system 130 includes crush analysis process 2270 for converting crush data obtained from vehicle photographs into simulation input data and includes Dent Analysis Process 2275 for converting dent data obtained from vehicle photographs into simulation input data, paras. 0058-0060, figs. 22-24), or whether the motor vehicle was drivable subsequent to the motor vehicle accident.

In regards to claim 18, modified Burge discloses the non-transitory machine readable medium of claim 13, and further discloses wherein the occupant data comprises one or more of demographic data regarding the occupant comprising one or more of an occupant age (claims data 30 includes a Claimant Statement 40 including how the claimant was injured and their medical treatment history, paras. 0041 and 0042, figs. 1b; Claimant Specification Form 1005 includes gender 1010, height 1015, Weight 1020 and Age 1025), weight, height, or gender, where the occupant was sitting in the motor vehicle, a point of impact on the motor vehicle, or whether an airbag deployed as a result of the motor vehicle accident.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burge, in view of Kidd, in view of Nave, and further in view of Nakahara et al. (hereinafter referred to as Nakahara).

In regards to claim 2, modified Burge discloses the method of claim 1, but fails to wherein the condition indications comprise International Statistical Classification of Diseases and Related Health Problems (ICD) codes and the injury severity score comprises an Abbreviated Injury Scale (AIS) score.
Nakahara, in the related field of classification for injury diagnosis, teaches wherein the condition indications comprise International Statistical Classification of Diseases and Related Health Problems (ICD) codes and the injury severity score comprises an Abbreviated Injury Scale (AIS) score (trauma diagnoses in many facilities treating trauma patients use two different classification systems, the Abbreviated Injury Scale (AIS) to allocate a code and severity score to each injury and the ICD as the as the international standard of disease and injury classification which is usually used for administrative purposes such as medical cost reimbursement, pages. 1 and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Burge with the system of Nakahara to provide wherein the condition indications comprise International Statistical Classification of Diseases and Related Health Problems (ICD) codes and the injury severity score comprises an Abbreviated Injury Scale (AIS) score.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to develop a system that can be unambiguously converted to both ICD and AIS to bypass the difficulties in direct conversion (Nakahara, page 2).

In regards to claim 8, modified Burge discloses the insurance claim analysis device of claim 7, but fails to disclose wherein the condition indications comprise International Statistical Classification of Diseases and Related Health Problems (ICD) codes and the injury severity score comprises an Abbreviated Injury Scale (AIS) score.
Nakahara, in the related field of classification for injury diagnosis, teaches wherein the condition indications comprise International Statistical Classification of Diseases and Related Health Problems (ICD) codes and the injury severity score comprises an Abbreviated Injury Scale (AIS) score (trauma diagnoses in many facilities treating trauma patients use two different classification systems, the Abbreviated Injury Scale (AIS) to allocate a code and severity score to each injury and the ICD as the as the international standard of disease and injury classification which is usually used for administrative purposes such as medical cost reimbursement, pages. 1 and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Burge with the system of Nakahara to provide wherein the condition indications comprise International Statistical Classification of Diseases and Related Health Problems (ICD) codes and the injury severity score comprises an Abbreviated Injury Scale (AIS) score.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to develop a system that can be unambiguously converted to both ICD and AIS to bypass the difficulties in direct conversion (Nakahara, page 2).

In regards to claim 14, modified Burge discloses the non-transitory machine readable medium of claim 13, but fails to disclose wherein the condition indications comprise International Statistical Classification of Diseases and Related Health Problems (ICD) codes and the injury severity score comprises an Abbreviated Injury Scale (AIS) score.
Nakahara, in the related field of classification for injury diagnosis, teaches wherein the condition indications comprise International Statistical Classification of Diseases and Related Health Problems (ICD) codes and the injury severity score comprises an Abbreviated Injury Scale (AIS) score (trauma diagnoses in many facilities treating trauma patients use two different classification systems, the Abbreviated Injury Scale (AIS) to allocate a code and severity score to each injury and the ICD as the as the international standard of disease and injury classification which is usually used for administrative purposes such as medical cost reimbursement, pages. 1 and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Burge with the system of Nakahara to provide wherein the condition indications comprise International Statistical Classification of Diseases and Related Health Problems (ICD) codes and the injury severity score comprises an Abbreviated Injury Scale (AIS) score.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to develop a system that can be unambiguously converted to both ICD and AIS to bypass the difficulties in direct conversion (Nakahara, page 2).

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burge, in view of Kidd, in view of Nave, and further in view of US 2005/0060205 to Woods et al. (hereinafter referred to as Woods).

In regards to claim 4, modified Burge discloses the method of claim 1, and discloses a method further comprising: outputting (method for analyzing injuries for insurance claims including receiving impact data from a claims center, running an occupant simulation, and generating a simulation output, para. 0011, Figs. 1-4), by the insurance claim analysis device (Data management System 120 produces system output 125 which is sent back through Network 100 to the Investigation Center 60, para. 0043), the likelihood value (inference engine 1810 may utilize any rules based logic scheme to generate Data Analysis Results 1880 from Rules 1815 and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, paras. 0057 and 0058, figs. 1-30), and receiving, by the insurance claim analysis device, a selection regarding whether the reported injury (Fig. 3 is a flowchart illustrating a process for executing a claims handling decision and in step 300 a claims center receives an injury claim, para. 0044, fig. 3) should be considered in the adjudication of the insurance claim (execute claims handling decision 327, fig. 3), but fails to disclose outputting via a graphical user interface (GUI) and receiving via the GUI.
Woods, in the related field of graphical display in an insurance processing system, teaches outputting via a graphical user interface (GUI) and receiving via the GUI (fig. 6A illustrates a browser based user interface for insurance claims processing system with standard navigation commands made available to the user as menu items, buttons, or other GUI elements, para. 0294).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Burge with the system of Woods to provide outputting via a graphical user interface (GUI) and receiving via the GUI. Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide an insurance claim processing system to determine valuation of a claim by determining the severity of the claim (Woods, para. 0008).

In regards to claim 10, modified Burge discloses the insurance claim analysis device of claim 7, and further discloses wherein the processors (Data management System 120 produces system output 125 which is sent back through Network 100 to the Investigation Center 60, para. 0043) are further configured to execute the stored programmed instructions to: output (method for analyzing injuries for insurance claims including receiving impact data from a claims center, running an occupant simulation, and generating a simulation output, para. 0011, Figs. 1-4) the likelihood value (inference engine 1810 may utilize any rules based logic scheme to generate Data Analysis Results 1880 from Rules 1815 and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, paras. 0057 and 0058, figs. 1-30); and receive a selection regarding whether the reported injury (Fig. 3 is a flowchart illustrating a process for executing a claims handling decision and in step 300 a claims center receives an injury claim, para. 0044, fig. 3) should be considered in the adjudication of the insurance claim (execute claims handling decision 327, fig. 3), but fails to disclose outputting via a graphical user interface (GUI) and receiving via the GUI.
Woods, in the related field of graphical display in an insurance processing system, teaches outputting via a graphical user interface (GUI) and receiving via the GUI (fig. 6A illustrates a browser based user interface for insurance claims processing system with standard navigation commands made available to the user as menu items, buttons, or other GUI elements, para. 0294).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McClellan with the system of Woods to provide outputting via a graphical user interface (GUI) and receiving via the GUI. Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide an insurance claim processing system to determine valuation of a claim by determining the severity of the claim (Woods, para. 0008).

In regards to claim 16, modified Burge discloses the non-transitory machine readable medium of claim 13, and further discloses wherein the executable code, when executed by the processors, further causes the processors to (Data management System 120 produces system output 125 which is sent back through Network 100 to the Investigation Center 60, para. 0043): output (method for analyzing injuries for insurance claims including receiving impact data from a claims center, running an occupant simulation, and generating a simulation output, para. 0011, Figs. 1-4) the likelihood value (inference engine 1810 may utilize any rules based logic scheme to generate Data Analysis Results 1880 from Rules 1815 and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, paras. 0057 and 0058, figs. 1-30); and receive a selection regarding whether the reported injury (Fig. 3 is a flowchart illustrating a process for executing a claims handling decision and in step 300 a claims center receives an injury claim, para. 0044, fig. 3) should be considered in the adjudication of the insurance claim (execute claims handling decision 327, fig. 3), but fails to disclose outputting via a graphical user interface (GUI) and receiving via the GUI.
Woods, in the related field of graphical display in an insurance processing system, teaches outputting via a graphical user interface (GUI) and receiving via the GUI (fig. 6A illustrates a browser based user interface for insurance claims processing system with standard navigation commands made available to the user as menu items, buttons, or other GUI elements, para. 0294).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Burge with the system of Woods to provide outputting via a graphical user interface (GUI) and receiving via the GUI. Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide an insurance claim processing system to determine valuation of a claim by determining the severity of the claim (Woods, para. 0008).

	Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-18 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-18 under 35 USC 101 is maintained.
The Applicant argues on pages 10 and 11 of their Remarks that the pending claims are not directed to an abstract idea under Prong One of Step 2A.  Examiner respectfully disagrees with Applicant's argument.  Under Step 1 of the 2019 PEG, the claims are directed to the statutory category of a process and under Prong 1 of Step 2A, the claims do fall under the abstract idea of Certain Method of Organizing Human Activity since they recite fundamental economic principles or practices including insurance.  As stated in the previous office action, if a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
Applicant argues on pages 11 and 12 of their Remarks that even if the claims recited an abstract idea, the claims integrate any alleged abstract idea into a practical application under Prong Two of Step 2A of the 2019 PEG of “machine learning models to facilitate improved accuracy, consistency, and efficiency with respect to analyzing images and data associated with insurance claims to automatically recommend inclusion or exclusion of associated reported injuries from claim adjudication consideration.  Examiner respectfully disagrees with Applicant’s argument.  Receiving information regarding a vehicle accident and processing the information to determine an injury score, is not an improvement to the functioning of a computer or a technical solution to a problem.  A computer system generating/receiving information over a network to/from a correspondent institution is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of the “an insurance claim analysis device, a damaged motor vehicle, a first machine learning model, a second machine learning model, an external source, memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programming instructions, a non-transitory machine readable medium having stored thereon instructions...comprising executable code that, when executed by one or more processors causes the processors to” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to the claimed computer elements.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.  
The Applicant further argues on pages 12 and 13 of their Remarks that under Step 2B of the 2019 PEG, the amended claim limitations recite a combination of additional elements that amount to an inventive concept that renders the claims patent eligible because the claims amount to significantly more than merely a mental process.  Examiner respectfully disagrees with Applicant’s argument. As stated previously, , the additional elements of “an insurance claim analysis device, a damaged motor vehicle, a first machine learning model, a second machine learning model, an external source, memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programming instructions, a non-transitory machine readable medium having stored thereon instructions...comprising executable code that, when executed by one or more processors causes the processors to” to perform the steps of: obtaining a plurality of images of a damaged motor vehicle involved in a motor vehicle accident, occupant data specifying occupant demographic information, and injury data specifying occupant injuries; determining a delta velocity value for the damaged motor vehicle involved in the motor vehicle by applying a model to the set of images of the damaged motor vehicle involved in the motor vehicle accident, the occupant data and the injury data; determining an injury severity score by applying a model to the delta velocity value for the damaged motor vehicle involved in the motor vehicle accident and at least one of occupant data for an occupant of the damaged motor vehicle or motor vehicle data associated with the damaged motor vehicle; identifying a first set of one or more condition indications based on a correlation of the injury severity score with a stored mapping of condition indications to injury severity scores; determining when one or more of the first set of condition indications correspond to one or more of a second set of condition indications in injury data for an electronic insurance claim associated with the motor vehicle accident; and automatically adjudicating the electronic insurance claim based on a likelihood value generated based on the determination, the likelihood value indicative of whether a reported injury of the occupant resulted from the motor vehicle accident, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Applicant further argues on pages 14 and 15 of their Remarks that the claims are directed to specific processes and machines specially programmed to perform such processes in a manner that does not preempt all practical applications of any underlying concept.  Examiner respectfully disagrees with Applicant’s argument because a plain reading of Figures 1, 2, and 5, and associated descriptions in at least paras. 0014-0019 of the specification stating “the insurance claim analysis device 12 in this example includes processor(s) 22, a memory 24, and/or a communication interface 26, which are coupled together by a bus 28 or other communication link…The processor(s) 22 may include one or more CPUs or general purpose processors with one or more processing cores…random access memory (RAM), read only memory (ROM), hard disk, solid state drives, flash memory, or other computer readable medium which is read from and written to by a magnetic, optical, or other reading and writing system that is coupled to the processor(s) 22, can be used for the memory 24…the memory 24 includes an injury relation module to apply a first machine learning and a second machine learning model” reveals that generic processors may be used to execute the claimed steps.  The additional elements of “an insurance claim analysis device, a damaged motor vehicle, a first machine learning model, a second machine learning model, an external source, memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programming instructions, a non-transitory machine readable medium having stored thereon instructions...comprising executable code that, when executed by one or more processors causes the processors to” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore the rejections of claims 1-18 pursuant to 35 USC 101 is maintained.
With respect to the Applicant’s arguments regarding the previous rejection of independent claims 1, 7, and 13 under 35 USC 103, the Applicant argues that the prior art fails to disclose the limitations of the amended claims.  However, Applicant’s arguments are moot in view of new grounds of rejection required by the Applicant’s amendments. As referenced above in the examiner’s art rejections pursuant to 35 USC § 103, the combination of McClellan, Kidd, and Nave teach all of the limitations of amended independent claims 1, 7, and 13.  Furthermore, the Applicant’s argument is moot that the dependent claims 2-6, 8-12, and 14-18 should be allowed based on their dependability on independent claim 1, 11, and 16.  Therefore, the rejections for claims 1-18 are maintained.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zizzamia (US 20140058763) teaches an insurance fraud detection method for determining if injuries are fraudulent.
Bayley (US 2018/0285974) teaches a detection system for analyzing crash events.
Annibale et al. (US 2015/0084757) teaches analyzing accident motion signature patterns using machine learning techniques.
Sullivan (US 2017/0221110) teaches deep neural networks created through machine learning training to perform image analysis to detect vehicle damage.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. S./
Examiner, Art Unit 3695
5/20/2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
May 21, 2021